Citation Nr: 1125452	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbar spine, residual of a fractured pelvis and lumbar spine (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1945 to October 1946 and from March 1949 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to afford the Veteran a VA examination for his service-connected low back disorder and claimed radiculopathy of the right lower extremity.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In view of the disposition below, the matter concerning the right lower extremity radiculopathy will be addressed in tandem with the underlying service-connected low back disorder, not as a separate issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 30, 2010, the Veteran's low back disability was manifested by forward flexion no less than 55 degrees and a combined range of motion of 115 degrees.

2.  From November 30, 2010, forward, the Veteran's back disability was manifested by forward flexion of 30 degrees.

3.  The evidence of record, on balance, establishes mild right lower extremity radiculopathy as of November 30, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a low back disability prior to November 30, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp.; 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010). 

2.  The criteria for an evaluation of 40 percent disabling, but no higher, for a low back disability from November 30, 2010, forward, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp.; 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010). 

3.  The criteria for a separate 10 percent evaluation for secondary radiculopathy of the right lower extremity have been met as of November 30, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was provided with the above requisite notice in August 2008, November 2008, and July 2009.  In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the United States Court of Appeals for Veterans Claims (Court) held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in pre-adjudicatory documents.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all relevant treatment records have been obtained, and the Veteran underwent VA examinations in September 2008 and July 2009.  In compliance with a Board remand in September 2010, the Veteran was also afforded a VA examination in November 2010.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart essentially extends the staged rating concept of Fenderson to all increased evaluation claims.

In this case, the Veteran's back disability has been evaluated at the 20 percent rate.  

Under the general formula for rating spine disorders (Diagnostic Codes 5235-5242), a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Also, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

In other words, given the above criteria, the Veteran is entitled to an increased evaluation only on three bases: limitation of flexion to 30 degrees (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 20 percent evaluation and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.

In making these determinations, the Board has considered the findings from the September 2008 and July 2009, VA examinations.  As to forward flexion, the Veteran was measures at 85 degrees and 55 degrees, respectively.  

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  Although the September 2008 and July 2009 examinations contained reports that the Veteran experienced pain, such findings do not provide for a higher disability rating in this case.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In both the September 2008 and July 2009 examination reports, the examiner indicated that upon repetitive range of motion, which tested for increased pain, weakness, fatigability, incoordination, and lack of range of motion, the Veteran exhibited no additional limitations, providing factual evidence against this claim.

In short, there is no additional loss of function caused by limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca does not allow for a disability rating higher than 20 percent prior to November 30, 2010.  A review of the cited evidence shows no indication whatsoever of ankylosis of any part of the thoracolumbar spine, or of doctor-prescribed bedrest (e.g., incapacitating episodes) resulting from the service-connected spine disability.  Consequently, there is no basis whatsoever for an increase for the underlying disability prior to November 30, 2010.  

Pursuant to a September 2010 Board remand, however, the Veteran underwent another VA examination of his spine.  At that time, the Veteran had forward flexion to 30 degrees, with no evidence of ankylosis or doctor-prescribed bedrest.  

The November 2010 VA examiner stated all of the Veteran's low back disabilities, other than his degenerative joint disease specifically of the left sacroiliac joint, had "occurred separately and at a significantly later point in time" from service and that it was unlikely that the Veteran experienced symptoms related to public ramus fractures and lumbar transverse process fractures resulting from an in-service accident.  The examiner further stated that trauma was not directly implicated as a causative factor in degenerative processes, including arthritis and acquired spinal stenosis.  The Board finds the examiner's analysis to be extremely confusing.  On the one hand, the examiner linked the Veteran's degenerative joint disease back to service in one section of the opinion.  In another section, however, the examiner stated that trauma, such as the Veteran experienced in service, was not a causative factor for degenerative processes.  These contradictory statements complicate a determination of whether the specific symptoms shown upon examination, particularly flexion to only 30 degrees, are attributable to the service-connected lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).  

In any event, the RO has already determined that the service-connected disability encompasses degenerative disc disease, so any negative opinion from an examiner to the contrary is not outcome-determinative.  Accordingly, the Board accepts that the limitation of flexion to 30 degrees is attributable to the service-connected disability and warrants an increase to 40 percent as of November 30, 2010.  

The Board must stress that a 40 percent evaluation is the maximum evaluation that may be assigned solely based upon limitation of motion, even taking into account the DeLuca factors.  In the absence of evidence of ankylosis or incapacitating episodes, there is no basis for an evaluation in excess of 40 percent.  

Other considerations warrant mention as to the underlying lumbar spine staged rating.  Here, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The applicable diagnostic criteria fully contemplate the Veteran's symptomatology.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is also aware of the recent decision of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this decision, the Court found that a claim for a total disability rating based upon individual unemployability (TDIU) was not a free-standing claim in the instance of a rating claim where a request for TDIU, either overtly stated or implied by a fair reading of the claim or of the evidence of record, was indicated.  Here, however, the Veteran has not explicitly requested a TDIU rating, and a TDIU claim is not implied by the evidence of record.  Instead, as during his hearing, the Veteran has only generally reported that he is currently unemployed.  The Board thus does not find that a TDIU claim is raised in this case.

The question thus remains whether separate evaluations are warranted for associated objective neurological abnormalities.  The RO has already established a separate 10 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for radiculopathy of the left lower extremity.  As to the right lower extremity, the July 30, 2009 VA examination revealed no neurological abnormalities.  In the report of the November 30, 2010 VA examination, the examiner stated that there was no secondary radiculopathy of the right lower extremity because there was no current diagnosis of lumbar radiculopathy.  At the same time, the Veteran reported numbness radiating down both lower extremities, and ankle jerk was found to be absent bilaterally.  Also, the knee jerk was hypoactive bilaterally.  As to other findings, vibration, position sense, pain or pinprick, and light touch were normal, and there were no dysthesias.  It has not gone unnoticed by the Board that the findings for the right lower extremity were identical to those of the service-connected left lower extremity.

38 C.F.R. § 4.124a, Diagnostic Code 8520 concerns the sciatic nerve.  Under this section, evaluations are assigned for incomplete paralysis of the sciatic nerve which is mild (10 percent), moderate (20 percent), moderately severe (40 percent), and severe with marked muscular atrophy (60 percent).  In cases of complete paralysis, with the foot dangling and dropping, no active movement of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost, an 80 percent evaluation is warranted.  

The Board has determined that, notwithstanding the examiner's comments, the symptoms from the November 30, 2010 VA examination, taken as a whole, support the finding of a mild radiculopathy of both lower extremities, as due to the service-connected lumbar spine disability.  This examination report constitutes the first objective confirmation of significant symptoms of radiculopathy of the right lower extremity, indeed identical to those of the service-connected left lower extremity.  For this reason, the Board finds that a separate 10 percent evaluation is warranted for secondary right lower extremity radiculopathy as of November 30, 2010.  This portion of the Board's disposition, in addition to being favorable, fully resolves the appeal of the previously noted service connection claim and renders such claim moot.

As a final matter, the Board observes that the Veteran was noted in November 2010 to have symptoms of urinary frequency, obstipation, and erectile dysfunction.  However, there were linked to prostate surgery for cancer and noted to be unrelated to the claimed spine disability.  Separate evaluations are accordingly not warranted for these symptoms.  







ORDER

Entitlement to an evaluation in excess of 20 percent for a low back disability prior to November 30, 2010 is denied.

Entitlement to an evaluation of 40 percent, but no higher, for a low back disability from November 30, 2010 forward, is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for secondary radiculopathy of the right lower extremity is granted as of November 30, 2010, subject to the applicable laws and regulations concerning the payment of monetary benefits.


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


